     Case 1:17-ap-01096-VK         Doc 83 Filed 12/17/18 Entered 12/17/18 10:54:20                 Desc
                                     Main Document Page 1 of 2



 1
 2                                                                      FILED & ENTERED
 3
                                                                               DEC 17 2018
 4
 5                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
                                                                          BY Ogier      DEPUTY CLERK
 6
 7
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                 SAN FERNANDO VALLEY DIVISION
11
     In re:                                            Chapter 7
12
                                                       Case No.: 1:17-bk-11748-VK
13   STEVEN MARK ROSENBERG,
                                                       Adv. No: 1:17-ap-01096-VK
14
                                                    ORDER DENYING DEFENDANTS’ MOTION
15                                                  FOR SANCTIONS AGAINST PLAINTIFF
                                         Debtor(s). STEVEN MARK ROSENBERG PURSUANT
16                                                  TO FRCP RULE 11 AND FRBP RULE 9011
17                                                    Date: December 12, 2018
18   STEVEN MARK ROSENBERG,                           Time: 2:30 p.m.
                                                      Place: Courtroom 301
19                                                           21041 Burbank Blvd.
                                        Plaintiff(s),        Woodland Hills, CA 91367
20        v.

21
     DEUTSCHE BANK NATIONAL TRUST
22   COMPANY, ET AL.,
23
24                                    Defendant(s).
25
26
               On September 7, 2018, Deutsche Bank National Trust Company (“Deutsche Bank”) filed
27
     a motion to sanction Steven mark Rosenberg (“Plaintiff”) under Fed. R. Bankr. P. 9011 (the
28
     “Motion”) [doc. 61]. On September 14, 2018, Ocwen Loan Servicing, Inc. (“Ocwen”) and



                                                      -1-
     Case 1:17-ap-01096-VK           Doc 83 Filed 12/17/18 Entered 12/17/18 10:54:20           Desc
                                       Main Document Page 2 of 2



 1   MERS Mortgage Electronic Registration Systems, Inc. (“MERS,” and collectively with Dutsche
 2   Bank and Ocwen, “Defendants”). On November 20, 2018, Plaintiff filed two responses to the
 3   Motion (together, the “Response”) [docs. 72, 73].
 4          On December 12, 2018 at 3:30 p.m., the Court held a hearing on the Motion, the
 5   Honorable Victoria S. Kaufman, United States Bankruptcy Judge, presiding. Appearances were
 6   as noted in the record. The Court, having considered the Motion, the Response and for good
 7   cause appearing, it is hereby
 8          ORDERED, that the Motion is denied for the reasons set forth in the Court’s final ruling
 9   [doc. 81].
10                                                 ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24         Date: December 17, 2018

25
26
27
28




                                                   -2-
